Citation Nr: 0830048	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  91-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 
30 percent for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from June 1977 to November 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1990 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO).

In July 1991, March 1994, February 1998, October 2003 and 
November 2005, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development. 


FINDING OF FACT

The veteran's psychiatric disability does not result in more 
than definite impairment of social and industrial capacity 
and does not result in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9204(1996). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for schizophrenia 
is a "downstream" element of the RO's grant of service 
connection for schizophrenia in the currently appealed rating 
decision issued in May 1990.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In March and 
November 2002, February 2005, and in August 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, however, the RO could not have provided VCAA notice 
prior to the initial rating decision because that decision 
was issued in May 1990 well before the enactment of the VCAA.  
Because the veteran's higher initial rating claim for 
schizophrenia is being denied in this decision, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 1990 rating decision was 
fully favorable to the veteran on the issue of service 
connection for schizophrenia, and because the veteran's 
higher initial rating claim for schizophrenia is being denied 
in this decision, the Board finds no prejudice to the veteran 
in proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for schizophrenia originates, however, 
from the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  As to 
any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations to determine the 
current nature and severity of his service-connected 
schizophrenia.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his service-connected schizophrenia 
is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 
In this regard, VA's Office of General Counsel (OGC) has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran. In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation. If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change. As such, VA must generally consider the claim 
pursuant to both versions during the course of this appeal. 
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997). In this case, however, because the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change, and because the evaluation of the veteran's 
psychiatric disability prior to October 7, 1996, is prior to 
the effective date of the revised regulation, i.e., November 
7, 1996, the Board will consider the evaluation of that 
aspect of this claim prior to that time under the former 
regulation only. See DeSousa v. Gober, 10 Vet. App. at 467; 
cf. VAOPGCPREC 3-2000 (contemplating an appellate period that 
both precedes and succeeds the effective date of the 
regulatory change).

Under the provisions of 38 C.F.R. DC 9204 for evaluating 
schizophrenia, in effect at the time the veteran initiated 
his appeal, that disability was rated as follows: a 
30 percent rating was assigned when definite impairment of 
social and industrial adaptability.  A 50 percent rating was 
assigned when there was considerable impairment of social and 
industrial adaptability.  A 70 percent rating was assigned 
with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 100 
percent rating when there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996). 
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affects social and 
industrial adaptability. Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency. VA was not to under- 
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture. It is for this reason that great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology. The record of the history and 
complaints was only preliminary to the examination. The 
objective findings and the examiner's analysis of the 
symptomatology were the essentials. 38 C.F.R. § 4.130 (1996).

The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. 38 C.F.R. § 4.130 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Veterans Court 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, OGC concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993), 59 Fed. Reg. 4752 (1994).  The Board is bound by 
OGC's interpretations. 38 U.S.C.A. § 7104(c) (West 1991).

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130 (2000), effective since 
November 7, 1996, are as follows:

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran's service medical records reflect treatment for 
psychiatric symptoms variously diagnosed as schizoaffective 
disorder, anxiety, and personality disorder.  In a rating 
action of June 1979 the RO granted service connection for 
chronic undifferentiated schizophrenia which was assigned a 
30 percent schedular rating for this disability, effective 
November 18, 1978, the day following the veteran's service 
discharge. 

The veteran's claim for an increased rating for psychiatric 
disability was received by VA on April 18, 1990.  

VA and private treatment records reflect treatment for 
psychiatric symptoms in the late 1980s and in the 1990s.  The 
veteran was hospitalized for psychiatric symptoms in 
September and October 1989 with a diagnosis of chronic 
undifferentiated schizophrenia.  The veteran was hospitalized 
with similar complaints and the same diagnosis from March to 
May and from July to August 1991.  

On VA psychiatric examination in July 1992, the veteran 
complained of irritability, aggressive behavior and 
interpersonal conflicts. He also reported poor sleeping, mood 
and behavior changes, depression, loss of initiative, 
forgetfulness, and an avoidance of crowds. Evaluation 
revealed the veteran to be clean, alert, and oriented to 
person and place although he did not know the date.  He was 
not suicidal or homicidal and he was not hallucinating.  
Judgment and insight were poor.  Speech was clear coherent 
and soft. He had good impulse control.  The diagnosis was 
chronic undifferentiated schizophrenia.  A Global Assessment 
of Functioning (GAF) score of 50 was reported.  

During a VA examination in April 1994, the veteran was very 
uncooperative and it was impossible to obtain adequate 
information.  It was felt that there was a very strong 
voluntary component.  

In July and August 1996 the veteran was hospitalized by the 
VA for the treatment of persecutory delusions and isolative 
behavior with impression that included rule out 
undifferentiated schizophrenia and rule out major depression. 

On VA psychiatric examination in October 1996 it was noted 
that the veteran had 7 hospitalizations between 1983 to July 
1991.  He was vague and superficial in his answers. His 
behavior was appropriate and the veteran was alert, coherent, 
and relevant but very vague and superficial.  He would ramble 
in conversation but no hallucinations or really delusional 
material was elicited. The veteran was oriented and his 
memory was grossly intact. His answers were evasive and the 
veteran would think for a while before answering. Sensorium 
was intact and judgment unimpaired.  There were no signs of 
depression.  A GAF score of 70 was reported.  The diagnosis 
was chronic undifferentiated schizophrenia.  

Documentation from the Social Security Administration (SSA) 
reveals that SSA awarded the veteran disability benefits in 
May 1998 due to chronic paranoid schizophrenia and other 
functional psychiatric disabilities. 

After a November 2002 forensic psychological evaluation 
conducted for the Federal Bureau of Prisons in November 2002, 
it was reported that the veteran did not exhibit any 
objective symptoms of a mental illness.  The diagnosis was 
malingering.  

On VA examination in March 2008, the veteran denied having 
psychiatric symptoms since getting out of prison in 2006.  
The veteran had been unemployed for more than 20 years.  
Evaluation revealed a good mood and appropriate affect. 
Attention was intact with the veteran able to spell words 
backwards and he was able to perform serial sevens up to 93.  
The veteran had full orientation with unremarkable thought 
processes and content.  There were no delusions, 
inappropriate behavior, sleeping problems or hallucinations 
and the veteran was able to understand the outcome of his 
behavior. Suicidal and homicidal ideation was denied and no 
panic attacks obsessive or ritualistic behavior was noted.  
His intelligence was average but insight was lacking.  
Impulse control was good and personal hygiene was maintained.  
Remote and recent memory was unimpaired but immediate memory 
was moderately impaired.  No diagnosis was rendered on Axis I 
after the evaluation. The examiner found no impairment due to 
mental illness that would result in deficiencies of work, 
judgment, family relations, work, mood, or thinking.  There 
was no reduced reliability and productivity due to mental 
disorders; no decrease in work efficiency or intermittent 
inability to perform occupational tasks; and there was no 
mental disorder signs ad symptoms that decreased work 
efficiency.  

The veteran has been in receipt of a 30 percent evaluation 
for psychiatric disability chronic undifferentiated 
schizophrenia under DC 9204 since his discharge from service 
in November 1978.  As noted above, the schedular criteria for 
the evaluation of the veteran's psychiatric disability were 
revised in November 1996.  Since the criteria changed after 
the veteran's claim was filed but before the appeal process 
has been concluded, the version most favorable to the veteran 
is to be applied. See Dudnick v. Brown, 10 Vet. App. at 79.  
In this case, however, the Board concludes that an initial 
rating greater than 30 percent for the veteran's psychiatric 
disability is not warranted under either the old criteria or 
the new criteria for evaluating psychiatric disabilities.  

On VA psychiatric examination in 1992, the veteran complained 
of irritability, aggressive behavior, interpersonal conflicts 
poor sleeping, depression and an avoidance of crowds. The 
main findings on the examination were poor judgment and 
insight as well as some disorientation as to time, however.  
A GAF score of 50 was reported on that occasion which 
indicated serious symptoms.  On VA psychiatric examination in 
October 1996, however, a GAF score of 70 was reported that 
was indicative of only mild symptomatology and impairment.  
During the 1996 examination, the veteran was noted to be 
vague and superficial in his answers but his behavior was 
appropriate and he was alert, coherent, and relevant. No 
really delusional material or hallucinations were reported 
and the veteran was oriented and his memory was grossly 
intact as were his sensorium and judgment.  There were no 
signs of depression.  Following a psychological evaluation 
conducted in 2002 for the Federal Bureau of Prisons, there 
were no signs of mental illness.  Following a 2008 VA 
examination, the examiner found no impairment due to mental 
illness that would result in deficiencies of work, judgment, 
family relations, work, mood, or thinking.  There was no 
reduced reliability and productivity due to mental disorders; 
no decrease in work efficiency or intermittent inability to 
perform occupational tasks; and there was no mental disorder 
or symptoms that decreased work efficiency. 

Given the foregoing, the Board finds that, during the 
appellate period at issue in this case, the veteran's 
psychiatric disability did not approximate the level of 
severity that equated to considerable impairment of social 
and industrial adaptability.  In addition, the medical 
evidence does not show that the veteran's psychiatric 
disorder caused occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
Accordingly, the Board finds that the level of impairment due 
to the veteran's service connected psychiatric disability is 
reflected adequately by the 30 percent rating currently in 
effect.  

The Board notes that SSA in February 2001 found the veteran 
to be disabled.  SSA and VA are separate government agencies, 
however, and they reach their disability determinations 
independently.  Although the Board must discuss the probative 
value of an SSA disability award in reaching its decision on 
appeal, it is not bound by SSA's determination.  SSA found 
the veteran to be disabled from May 1998 due to a primary 
diagnosis of schizophrenia and other psychiatric disorders.  
The Board finds, however, that when all of the medical 
evidence, particularly the evaluations in the years both 
preceding and following the SSA decision, and considering the 
evidence which bears on occupational impairment, increased 
occupational and social impairment due solely to the 
veteran's undifferentiated schizophrenia is not established. 
The evidence of record establishes no more than moderate 
occupational impairment for the time period in question.

There is no evidence that the disability ratings assigned to 
the veteran's service-connected schizophrenia should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that he is not entitled to additional 
increased compensation during any time within the appeal 
period.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating greater than 30 
percent for schizophrenia is denied.




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


